       Case 2:21-cv-00080-MLCF-DPC Document 8-1 Filed 01/15/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


                                    NOTICE TO VISITING ATTORNEYS
                                        ADMITTED PRO HAC VICE


        By filing a motion pursuant to Local Rule 83.2.5 to be admitted pro hac vice as a visiting attorney
to practice before the United States District Court for the Eastern District of Louisiana, and after being
admitted pro hac vice to this court, in addition to the Federal Rules of Civil, Criminal, Appellate, and
Bankruptcy Procedure and any other applicable rules, statutes, and laws, you must also comply with and
are subject to:

     (1) the Local Civil and Criminal Rules of the United States District Court for the Eastern District of
         Louisiana (Civil Local Rule 83.2.7);
     (2) the Rules for Lawyer Disciplinary Enforcement of the United States District Court for the Eastern
         District of Louisiana, which incorporate and adopt the Louisiana Rules of Professional Conduct
         (Civil Local Rule 83.2.3, Rules for Lawyer Disciplinary Enforcement, United States District Court
         for the Eastern District of Louisiana, Rule 1);
     (3) the Louisiana State Bar Association Code of Professionalism (adopted by the Court en banc on
         August 4, 1999); and
     (4) all Court rules, orders, and policies and procedures governing the use of the Electronic Filing
         System in accordance with the registration form completed when registering for the Electronic
         Case Filing System for the United States District Court for the Eastern District of Louisiana.

         In accordance with Local Rule 83.2.5, by filing a motion to be admitted pro hac vice and after
     being admitted pro hac vice, you have conferred disciplinary jurisdiction upon the United States
     District Court for the Eastern District of Louisiana for any alleged attorney misconduct arising in the
     course of and in preparation for the proceeding.

         Pursuant to Local Rule 83.2.7, every attorney admitted to practice in the Eastern District of
     Louisiana must be familiar with the Local Rules. Willful failure to comply with the Local Rules, or a
     false certificate of compliance, is cause for disciplinary action. Furthermore, all counsel of record
     must be familiar with the substance of all documents and court orders filed in the case and in any
     consolidated case pursuant to Local Rule 83.2.8.

         Any attorney admitted to practice before the United States District Court for the Eastern District
     of Louisiana may also be sanctioned for late appearance or for failing to appear, and may be subject
     to the sanctions listed in Local Rule 83.2.9, in addition to any other sanctions the court imposes.


Version 6/1/2016
